In re Collins, Jerry; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA-84-0889; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 12-83-284.
Prior report: La.App., 470 So.2d 549.
Writ granted only as to the single assignment urged. Relator assigns as error the additional two year sentence imposed by the trial judge under R.S. 14:95.2. The assignment is meritorious. Neither that statute, nor any allegation of firearm use appears in the bill of information. Relator may thus not be convicted or sentenced under R.S. 14:95.2. See State v. Jackson, 480 So.2d 263 (La.1985) No. 84-K-1716. Therefore only the conviction and sentence for violating R.S. 14:95.2 and the corresponding imposition of the two year sentence is reversed and set aside.